Citation Nr: 1615928	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO.  10-29 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a nerve disorder of the feet, claimed as peripheral neuropathy of the bilateral feet. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1978 to February 1980.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in October 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified during a hearing before the undersigned Veterans Law Judge in April 2012.  A transcript of the hearing is of record.

The Board remanded these issues in December 2012 for further evidentiary development.  The Appeals Management Center (AMC) continued the denial of the claims as reflected in the May 2013 supplemental statement of the case (SSOC) and returned these issues to the Board for further appellate consideration.

The issues of entitlement to service connection for bilateral hearing loss and a nerve disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence of record is in equipoise with respect to whether the Veteran's current diagnosis of chronic sinusitis is related to active military service.



CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, chronic sinusitis was incurred during active military service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  Criteria and Analysis for Service Connection

The Veteran contends that his current sinusitis is related to active military service.  Specifically, he claims that the onset of his current sinusitis was during active military service.  See Hearting Transcript at 7-8.

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology for specific chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In assessing whether the Veteran is entitled to service connection for sinusitis, the evidence of record must show that the Veteran currently has the claimed disability.  A VA treatment record dated in March 2010 shows that the Veteran was diagnosed with sinusitis.  VA examinations dated in March 2013 and April 2013 also reveal that the Veteran has a current diagnosis of chronic sinusitis.  Thus, there is medical evidence of a current diagnosis of the claimed disability.  

With respect to whether there is evidence of sinusitis during active military service, a January 1979 service treatment record reveals that the Veteran sought treatment for headaches and sinus congestion.  He was diagnosed with headache.  The Veteran reported experiencing frequent colds, but denied having or ever had sinusitis, in the December 1979 Report of Medical History.  The Veteran's December 1979 separation examination reveals that his sinuses were evaluated as normal.  

With respect to the issue of whether the Veteran's current sinusitis is related active military service, the Board observes that the record contains conflicting medical opinions.  In this regard, a VA examiner in March 2013 determined that the Veteran's sinusitis was at least as likely as not incurred in or caused by the claimed in-service injury, event, or illness after reviewing the claims file, obtaining an oral history of his sinusitis, and physically evaluating the Veteran.  She explained that the claims file reflects that the Veteran complained and was treated for a sinus condition while on active duty.  In contrast, after a review of the claims file and physically evaluating the Veteran, a VA examiner in April 2013 determined that the Veteran's sinusitis was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that the Veteran was treated several times for upper respiratory infections while on active duty, but there was no specific diagnosis of chronic sinusitis.  There is documentation of upper respiratory infections in the December 1979 separation examination, but no evidence of a chronic, ongoing condition of the sinuses while on active duty.  An initial x-ray through the VA confirmed chronic sinusitis in January 2001.  However, the examiner was unable to create a link between the Veteran's upper respiratory symptoms on active duty and his current diagnosis of chronic sinusitis.  The examiner also noted that there was no evidence of chronic sinusitis since his discharge from the military in 1978.  

After a careful review of the evidence to include the aforementioned medical opinions, the Board finds no reason to accord more weight to the negative medical opinion over the positive medical opinion.  Thus, the record contains an approximate balance of positive and negative evidence regarding the issue of whether the Veteran's current chronic sinusitis is related to active military service.  As such, the Board resolves any reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  Accordingly, the Board finds that entitlement to service connection for chronic sinusitis is warranted.


ORDER

Entitlement to service connection for chronic sinusitis is granted. 


REMAND

The VA examination for sinusitis in April 2013 reveals that the Veteran was in receipt of Social Security disability benefits as of 2008.  The SSA disability determination and associated medical records are not in the claims file.  Where VA has actual notice of the existence of records held by SSA, which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA.  Thus, a remand is necessary to obtain any SSA disability determination and medical records associated with the determination. 

With respect to the Veteran's service connection claim for a nerve disorder of the feet (claimed as peripheral neuropathy of the bilateral feet), the Veteran was provided with a VA examination in March 2013.  The VA examiner did not specifically provide a medical opinion with respect to whether the Veteran's neuropathy of the bilateral feet were caused by or aggravated by his service-connected hallux valgus with Morton's neuroma.  The VA examiner provided a medical opinion for direct service connection and as part of his explanation; he noted that there is no medical evidence that suggests that hallux abductovalgus condition has any link to peripheral neuropathy.  Unfortunately, the examiner's opinion did not address the issue of aggravation, because the examiner only provided an opinion in terms of "link to."  A finding that a disability was not caused by another condition does not encompass a finding that it was also not aggravated by that condition.  See Allen v. Brown, 7 Vet. App. 439, 448-49 (1995).  Thus, the September 2009 VA examination does not specifically address the issue of whether the Veteran's neuropathy of the bilateral feet is aggravated by the Veteran's service-connected bilateral hallux valgus with Morton's neuroma.  Thus, the Veteran should be provided with a new VA examination and opinion.

Accordingly, the case is REMANDED for the following action:


1. Contact the Social Security Administration (SSA) and request copies of any disability determinations and medical records used by that agency in making such determinations on behalf of the Veteran for SSA benefits purposes.  Any records received should be associated with the Veteran's claims folder.  If the search for such records has negative results, a statement to that effect should be placed in the Veteran's claims folder.

2. Schedule the Veteran for a VA examination by an appropriate specialist with respect to his service connection claim for neuropathy of the bilateral feet.  The claims file, including a copy of this Remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether any neuropathy of the bilateral feet found on examination or in the claims file (to include the diagnosis of diabetic neuropathy) is at least as likely as not (i.e., a fifty percent or greater probability) caused by or aggravated (chronically worsened) by the Veteran's service-connected bilateral hallux valgus with Morton's neuroma. 

The examiner should provide a complete explanation for all conclusions reached and the foundation for all conclusions should be clearly set forth.

3. Upon completion of the foregoing, readjudicate the Veteran's claims based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto. Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


